Citation Nr: 1436654	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-28 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder, with depression and anxiety.

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder, with depression and anxiety, prior to August 31, 2010.

3.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder, with depression and anxiety, from August 31, 2010 to September 30, 2012.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability prior to February 1, 2012.


REPRESENTATION

Veteran represented by:	AMVETS

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to July 1971, with additional service in the United States Navy Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2011 and September 2011 by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).

In June 2011, the RO granted entitlement to service connection for posttraumatic stress disorder (PTSD), with depression and anxiety, and assigned a 30 percent evaluation effective April 29, 2010.  In addition, the RO assigned a 70 percent evaluation for the Veteran's PTSD, with depression and anxiety, from February 9, 2011.  In an October 2010 Statement of the Case, the RO granted an earlier effective date of August 31, 2010 for the 70 percent evaluation.  In a February 2013 rating decision, the RO granted an increased evaluation of 100 percent for the Veteran's PTSD, with depression and anxiety, with an effective date of October 1, 2012.  As the 100 percent evaluation is the maximum rating available for this disability, the period on and after October 1, 2012 is no longer on appeal.  However, because the increased evaluation assigned from August 31, 2010 to September 30, 2012 is not the maximum rating available, this period remains in appellate status.  As a result, the Board has re-characterized the issues as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the February 2013 rating decision, the RO also granted entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU), with an effective date of February 1, 2012.  The Board notes that the record does not demonstrate that the Veteran filed a timely Notice of Disagreement with that decision.  However, a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this respect, the Veteran testified at the Board hearing that he had been unable to secure and follow substantially gainful employment since November 2009 due to his service-connected PTSD, with depression and anxiety.  Based on this evidence, the Board finds that a claim of entitlement to a TDIU prior to February 1, 2012 was reasonably raised by the record in connection with the Veteran's increased rating claim and therefore is ripe for appellate review.  

The issue of entitlement to a TDIU prior to February 1, 2012 is remanded.


FINDINGS OF FACT

1. In April 2008, the RO denied the Veteran's original claim of entitlement to service connection for sleep apnea.  Although provided notice of this rating, the Veteran did not perfect an appeal thereof.

2. In September 2009, the RO denied reopening the Veteran's claim of entitlement to service connection for sleep apnea.  Although provided notice of this rating decision, the Veteran did not perfect an appeal thereof.

3. In March 2010, the RO reopened the Veteran's claim of entitlement to service connection for sleep apnea but denied the claim on the merits.  Although provided notice of this rating decision, the Veteran did not perfect an appeal thereof.

4. Evidence received since the March 2010 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for sleep apnea.

5. The probative, competent evidence indicates the Veteran's current sleep apnea is related to his service-connected PTSD, with depression and anxiety.

6. Prior to August 31, 2010, the Veteran's PTSD, with depression and anxiety, was manifested by symptoms productive of functional impairment that more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.

7. From August 31, 2010 to September 2012, the Veteran's PTSD, with depression and anxiety, was manifested by symptoms productive of functional impairment that more nearly approximated occupational and social impairment with deficiencies in most areas.

CONCLUSIONS OF LAW

1. New and material evidence has been submitted since the March 2010 rating decision, and the Veteran's claim for service connection for sleep apnea is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2. Sleep apnea was aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2013).

3. The criteria for an evaluation in excess of 30 percent for PTSD, with depression and anxiety, prior to August 31, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

4. The criteria for an evaluation in excess of 70 percent for PTSD, with depression and anxiety, from August 31, 2010 to September 30, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Without deciding whether the notice and development requirements have been satisfied with respect to the issue of whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for sleep apnea, the Board is not precluded from adjudicating the issue because the Board is reopening and granting the claim.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  In addition, the Veteran's increased rating claim arises from his disagreement with the initial evaluation assigned following the grant of service connection for PTSD, with depression and anxiety.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to this claim is needed.  

Additionally, the duty to assist the Veteran has been satisfied in this case.  The evidence includes the Veteran's service treatment records, VA treatment records, and identified private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, there was no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the record.  Further, the Veteran underwent multiple VA examinations during the pendency of the appeal to ascertain the severity of his service-connected PTSD, with depression and anxiety.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiners reviewed the record, performed clinical examinations, and provided sufficient information to rate the Veteran's service-connected disability.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Sleep Apnea

Generally, although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

Although the RO found that new and material evidence had been submitted to reopen the Veteran's claim, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the March 2010 rating decision is the last final disallowance with respect to the claim, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim for service connection for sleep apnea should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.  In March 2010, the RO denied the Veteran's claim based on the absence of complaints related to sleep apnea in the service treatment records and the lack of competent evidence linking the Veteran's current sleep apnea to military service.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been received since the March 2010 rating decision that addresses at least one of these bases or presents a new theory of entitlement upon which service connection may be granted.  

Evidence received since the March 2010 rating decision includes VA treatment records, private medical opinions, VA medical opinions, and lay evidence provided by the Veteran and his spouse.  In particular, a June 2013 letter from a VA nurse practitioner, M. H., reflects a positive opinion concerning a relationship between the Veteran's sleep apnea and his service-connected PTSD, with depression and anxiety.  Upon review, the Board finds this medical opinion is both new and material evidence sufficient to reopen the Veteran's claim.  M. H.'s opinion is new in that it had not been previously considered by VA, and it is "material" because it relates to an unestablished fact necessary to substantiate the underlying service connection claim.  Namely, the medical opinion presents a new theory of entitlement to service connection on a secondary basis.  Therefore, the Board finds M. H.'s opinion raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, with depression and anxiety, is reopened.  Justus, 3 Vet. App. at 512-13.

The Veteran asserts that his current sleep apnea had its onset during active duty.  In addition, he contends that his current sleep apnea is aggravated by the symptoms of and treatment for his service-connected PTSD, with depression and anxiety.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

VA treatment records and opinions reflect a diagnosis of sleep apnea during the pendency of the appeal.  As such, the Board finds the Veteran has established a current disability for purposes of service connection.  Allen, 7 Vet. App. 439.

As noted above, a VA Nurse Practitioner, M. H., provided a positive nexus opinion in a June 2013 letter.  Specifically, M. H. opined that it was highly likely that the Veteran's sleep apnea had been exacerbated by his on-going PTSD.  According to M. H., recent PTSD research showed that a high correlation of people with PTSD experienced sleep apnea.  In addition, the medications that the Veteran used at bedtime to manage his moderate to severe anxiety were known to exacerbate sleep apnea.  Although relieving anxiety symptoms and keeping the Veteran functional, M. H. stated the Veteran's medication likely exacerbated his sleep apnea symptoms.  Upon review, the Board affords the June 2013 letter considerable probative value as M. H. provided a clear opinion with adequate rationale.  In addition, it appears that M. H. was fully aware of the Veteran's medical history, as the opinion cites specifically to his history of medication for PTSD.  Furthermore, M. H. cited to outside medical literature in support of the medical conclusions provided.

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the probative, competent evidence indicates the Veteran's current sleep apnea is proximately due to his service-connected PTSD, with depression and anxiety.  As such, service connection for sleep apnea is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD, With Depression And Anxiety 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2013).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides that a 30 percent disability rating is warranted when the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  Id. 

Prior to August 31, 2010

The Veteran's service-connected PTSD, with depression and anxiety, is currently rated as 30 percent disabling prior to August 31, 2010.  Therefore, to warrant a higher disability rating, the evidence must show occupational and social impairment with reduced reliability and productivity, or meet the criteria for the 70 percent or 100 percent evaluation.

Here, the Board finds the evidence demonstrates that prior to August 31, 2010, the Veteran's PTSD, with depression and anxiety, resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411.  Initially, the Board notes the Veteran experienced symptoms that are not listed in the rating criteria, and as a result, the Board has considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with occasional decrease in work efficiency.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence demonstrates that during this period, the Veteran's PTSD was manifested by depression, anxiety, sleep impairment, nightmares, intrusive memories, flashbacks, avoidance, hypervigilance, concentration problems, and difficulty with interpersonal relationships.  In February 2010, a VA psychologist found the Veteran's results on a mental health diagnostic study revealed a mild range of depressive symptoms.  The Veteran was oriented and dressed appropriately, his affect was appropriate, and he denied suicidal and homicidal ideations and auditory and visual hallucinations.  His speech was coherent and well-paced.  Further, an April 2010 VA treatment record shows the Veteran believed his nightmares and intrusive thoughts were improving.  

The Board acknowledges that in a May 2010 written statement, the Veteran reported nightly nightmares and flashbacks that occurred three to four times per week.  His wife reported that over the past year, the Veteran had increasing problems with concentration and that he had distanced himself from his friends and family.  She stated that she was concerned about the issues he was having on a daily basis because it was affecting his relationships with his friends and family.  

In August 2010, the Veteran reported significant symptoms of anxiety, intrusive recollections, and frequent guilt.  He reported frequent, recurrent nightmares and a lack of energy in the daytime.  The interview did not reveal any severe cognitive limitations.  

A VA examination was not performed in this case until September 2010, one month following this period on appeal.  However, the Board finds the results are pertinent in that they provide a clearer picture of the Veteran's disability during this time.  In September 2010, the Veteran was clean and casually dressed, with clear and coherent speech.  His affect was appropriate, he was oriented, and his thought processes and thought content were unremarkable.  He reported sleep impairment but denied delusions, hallucinations, obsessive/ritualistic behavior, panic attacks, homicidal and suicidal thoughts, and episodes of violence.  His impulse control was good, he was able to maintain minimum personal hygiene, and he had no problems with activities of daily living.  His memory was normal.  The Veteran reported daily intrusive recollections, nightly nightmares and flashbacks, psychological reactivity that included worrying and a sense of responsibility, and physiological reactivity that included tension.  He also stated that he experienced feelings of detachment and had some decrease in his interest levels.  Irritability was present, as were concentration problems, hypervigilance, and a startle response.  The VA examiner assigned a GAF score of 60.  The VA examiner found the Veteran's symptoms resulted in occasional decrease in work efficiency if the Veteran were to attempt gainful employment and intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning in terms of routine behavior, self-care, and conversation. 

Upon review, the Board finds the evidence does not show reduced reliability and productivity due to such symptoms as flattened affect, abnormal speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, or disturbances of motivation and mood.  Rather, the Veteran's affect was appropriate, his speech was normal, and he denied panic attacks.  In addition, the Board notes the Veteran and his wife's statements provided subsequent to this period that he was unable to work due to the severity of his PTSD symptoms.  However, the Board assigns greater probative weight to the Veteran's reports of his symptoms in the contemporaneous medical evidence than to his current reported history. See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011).  "[T]he more contemporaneous the evidence, the greater [the] probative value and credibility than can be attached to that evidence, especially when later-dated testimony [] and statements were generated for pecuniary purposes ... 'memory hinges on recency', earlier statements are generally more trustworthy than later ones."  Curry v. Brown, 7 Vet. App. 59, 64 (1994).  Therefore, the Board finds the criteria for an evaluation in excess of 30 percent for PTSD, with depression and anxiety, have not been met prior to August 31, 2010.  38 C.F.R. § 4.130.  


From August 31, 2010 to September 30, 2012

From August 31, 2010 to September 30, 2012, the Veteran's service-connected PTSD, with depression and anxiety, is currently rated as 70 percent disabling.  As such, in order to warrant a higher evaluation, the evidence must demonstrate total occupational and social impairment.  38 C.F.R. § 4.130.

A February 2011 VA mental health outpatient note shows the Veteran reported on-going symptoms of anxiety, recurrent and intrusive memories, feelings of guilt, and on-going preoccupation with issues from active duty, which interfered with his day-to-day level of functioning.  He was neatly-attired with goal-directed thought processes, and he denied any intent or plan of self-harm or of harm to others.  He did not cognitively manifest any gross deficits.  

In a February 2011 letter, the VA Director of the PTSD clinic at the Lincoln VA Medical Center, Dr. A. N., reported that the Veteran exhibited mental health symptoms that imposed on his daily life activities.  Dr. N. stated that the Veteran experienced occupational and social impairment with deficiencies in most areas, such as work, school, family, judgment, thinking, and mood.  He also experienced suicidal ideations and near-continuous anxiety and depression that affected his ability to function appropriately and effectively.  According to Dr. N., the Veteran experienced impaired impulse control, such as periods of unprovoked irritability, and he regularly experienced a lack of motivation, which often contributed to neglecting personal appearance and hygiene.  In addition, the Veteran had difficulty adapting to stressful situations and establishing and maintaining effective work and social relationships.  Dr. N. reported reviewing the Veteran's records and found that it was at least as likely as not that the Veteran's mental health symptoms were chronic and that his condition would not change.

A March 2011 VA treatment record indicates the Veteran's symptoms included nightly insomnia, social isolation, and avoidance of possible triggers eliciting intrusive thoughts and memories.  The Veteran also reported a history of suicidal ideations.  His grooming and hygiene were good, his motor behavior was normal, his eye contact was good, and his attitude was cooperative.  His mood was cheerful and his affect was appropriate.  His speech and thought content were relevant, and his thought processes were logical and goal-directed.  The VA nurse practitioner assigned a GAF score of 50.  

In an undated letter received in April 2011, M. H. opined that as a result of his on-going symptoms of PTSD and depression, the Veteran experienced limitations with his ability to function independently, appropriately, and effectively in most environments.  According to M. H., the Veteran reported significant problems with nightmares, insomnia, irritability, intrusive thoughts, low frustration tolerance, and suicidal ideations.  His sleep was greatly disrupted and his insomnia interfered with his daytime functioning.  In addition, he felt distant and emotionally isolated from those he cared about and experienced difficulty concentrating and focusing.  

In May 2011, the Veteran underwent an additional VA examination.  The Veteran was unshaven, and his mood seemed depressed and somewhat lethargic.  His affect seemed flat and constricted, his speech was spontaneous, and his thought processes were generally logical and coherent, while his insight seemed fair and his judgment seemed mildly impaired.  The Veteran reported intrusive thoughts, worrying, and feelings of guilt.  He also reported considerable sleep difficulties due to nightmares, some irritability, and avoidance of reminders of the trauma.  He reported spending most of his time at home watching television and that he had little social life.  He reported difficulties concentrating and making decisions, and the VA examiner found that the combination of hopelessness, anxiety, and stress placed the Veteran at increased risk for self-harm.  The Veteran also described his thought processes as marked by confusion, distractibility, and difficulty concentrating.  

A May 2011 VA treatment record shows the Veteran reported on-going disrupted sleep but no recent nightmares.  He was cooperative with good hygiene, and his mood was described as depressed and anxious.  He had full range of affect, his speech was spontaneous, and his thought processes were goal-directed and logical.  His thought content and behavior were normal, he denied wishing to harm himself or others, and his judgment and insight were fair.  The VA nurse practitioner assigned a GAF score of 45 to 50.

The Veteran underwent additional VA examination in August 2011.  The VA examiner opined that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.  The Veteran reported that his relations with his wife, children, and grandchildren were fine.  He stated that he was able to work as an usher at basketball games because he really did not have to deal with anyone.  The Veteran's reported symptoms included anxiety, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and intermittent inability to perform activities of daily living.  In addition, the VA examiner noted the Veteran had severe nightmares, hypervigilance, and exaggerated startle response, physiological reactions, irritability, and mild difficulties with concentration.  The VA examiner opined that the Veteran's PTSD did not render him totally unemployable for gainful employment, to include sedentary employment.  

A September 2011 VA treatment record shows the Veteran had anxiety around large groups of people, tended to be isolative, and spent time at home.  He had been trying to get out more and had recently attended a family picnic, although he was only able to stay for a short while.  His sleep was disrupted and poor.  The Veteran was pleasant, with good hygiene, and his mood was good but anxious.  He had full affect, which was congruent with his mood and mildly guarded.  His speech was spontaneous, his thought processes were goal-directed, and his thought content and behavior were normal.  He denied suicidal and homicidal ideations, and his memory was intact.  His judgment and insight were good, and the VA nurse practitioner assigned a GAF score of 45 to 50.  

The Veteran also submitted a February 2012 written statement from Dr. N. in support of his claim.  In addition to the statements previously submitted, Dr. N. opined that the Veteran was incapable of maintaining substantial employment for the foreseeable future given both his mental and physical conditions.  

Although dated subsequent to the period on appeal, the Board finds the following evidence carries some relevancy to the determination of the severity of the Veteran's PTSD, with depression and anxiety.  In October 2012, M. H. provided an additional written statement concerning the Veteran's symptoms.  Notably, M. H. found the Veteran's symptoms had not improved nor worsened since August 2010.  

At the June 2013 hearing, the Veteran asserted that he had been unemployable as the result of his service-connected PTSD prior to February 9, 2011, the date of Dr. N.'s original letter.  The Veteran reported that he had left his job in November 2009 for multiple reasons, which included that it was becoming increasingly difficult for him to deal with the public.  He stated that he had taken early retirement although he could have made more money if he stayed.  The Veteran reported that he had attempted to obtain other employment since his retirement, which had involved applying for three or four jobs, but had been unsuccessful.  He had worked as an usher, but in a capacity where he did not have to come into contact with the public.  The Veteran stated that his symptoms prior to February 2012 were about the same as his current symptoms, which included waking up at night and checking doors and windows, and issues with proper hygiene.  He stated that he did not like to go out in public or attend family events.  He stated that he occasionally felt panicky.  He reported that his daily routine included reading the newspaper, watching television, and performing yard work.  The Veteran stated that while he was working, he experienced episodes of anxiety that did not continue as much when he was no longer working.  The Veteran reported that medications had helped his symptoms since he left work.  The Veteran's wife stated that they had been forced to retire before something bad happened to the Veteran at work.  She testified that the Veteran's anxiety, which involved pacing, uneven breathing, and defensiveness, had prevented him from getting a job after he retired. 

Given the above record, the Board concludes that, for the period from August 31, 2010 to September 30, 2012, the evidence demonstrates that the manifestations of the Veteran's PTSD, with depression and anxiety, were productive of functional impairment comparable to no worse than occupational and social impairment with deficiencies in most areas.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411.  Specifically, the evidence demonstrates that the Veteran's PTSD was manifested by near-continuous anxiety, depression, irritability, hypervigilance, flattened affect, sleep impairment, intrusive thoughts, nightmares, impaired impulse control, exaggerated startle response, mildly impaired judgment, social isolation, avoidance, suicidal ideations, concentration problems, occasional neglect of personal hygiene, difficulty adapting to stressful situations, and difficulty establishing and maintaining effective work and social relationships.  The Board finds particularly significant Dr. N.'s February 2011 opinion that the Veteran experienced occupational and social impairment with deficiencies in most areas and that his condition would not change.  Likewise, the August 2011 VA examiner opined that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas but did not render him totally unemployable for gainful employment.  

Additionally, the Veteran's GAF scores ranged from 40 to 60 during this period, indicating a range of moderate to severe symptoms.  While there were times wherein the Veteran's GAF score improved or worsened, the manifested symptoms remained largely constant.  In this respect, M. H. found the Veteran's symptoms had not improved nor worsened since August 2010.  Here, the evidence does not show gross impairment in thought processes or communication, persistent delusions or hallucinations, persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of closest relatives, own occupation, or own name.  Instead, the evidence shows the Veteran's thought processes were logical and goal-directed, his speech was coherent, and his thought content was relevant and normal.  The Board acknowledges that Dr. N. opined in February 2012 that the Veteran was incapable of maintaining substantial employment for the foreseeable future given both his mental and physical conditions.  However, as this opinion was based on both the Veteran's mental and physical conditions, the Board finds it carries less probative weight with respect to evaluating only the Veteran's PTSD symptoms.  In this case, the other competent medical evidence of record does not demonstrate that the Veteran's service-connected PTSD, with depression and anxiety resulted in total social and occupational impairment.  Furthermore, the Board recognizes the Veteran's June 2013 testimony concerning his inability to obtain and maintain substantially gainful employment during this period.  Again, however, the Board finds the contemporaneous evidence reflecting his reported during the period on appeal more probative than his statements in support of an increased evaluation made following the period.  Curry, 7 Vet. App. at 64.

For these reasons, the Board finds the criteria for an evaluation in excess of 70 percent for PTSD have not been met from August 31, 2010 to September 30, 2012.  38 C.F.R. § 4.130.  The Board has considered the benefit of the doubt doctrine.  However, because functional impairment comparable to total occupational and social impairment is not established, the Board finds the preponderance of the evidence is against the assignment of a 100 percent disability rating.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings assigned for these periods inadequate.  The Veteran's service-connected PTSD, with depression and anxiety, is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  During the periods on appeal, the Veteran's PTSD was manifested by symptoms of anxiety, depression, irritability, hypervigilance, flattened affect, sleep impairment, intrusive thoughts, nightmares, impaired impulse control, exaggerated startle response, mildly impaired judgment, social isolation, avoidance, suicidal ideations, concentration problems, occasional neglect of personal hygiene, difficulty adapting to stressful situations, and difficulty establishing and maintaining effective work and social relationships.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for these periods.  Evaluations in excess of those assigned are provided for certain manifestations of a psychiatric disability, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds that the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology during these periods, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time during the appeal period other than those assigned, when the Veteran's service-connected PTSD varied to such an extent that a rating greater or less than that assigned would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In reaching these decisions, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for ratings in excess of those assigned for his PTSD, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

New and material evidence having been submitted to reopen the claim of service connection for sleep apnea, the claim is reopened.

Service connection for sleep apnea is granted.

An initial evaluation in excess of 30 percent for PTSD, with depression and anxiety, prior to August 31, 2010, is denied.

An evaluation in excess of 70 percent for PTSD, with depression and anxiety, from August 31, 2010 to September 30, 2012, is denied.


REMAND

Service connection for sleep apnea has been granted herein.  Accordingly, the issue of TDIU, prior to February 1, 2012, must be remanded for the RO to consider in the first instance.  If, after the RO effectuates the grant of entitlement to service connection for sleep apnea, the Veteran does not meet the minimum criteria for entitlement to a TDIU during any period prior to February 1, 2012, and the RO finds the Veteran was unemployable by reason of his service-connected disabilities, the Veteran's claim should be submitted to the Chief Benefits Director or Director, Compensation and Pension Service, for consideration of whether a TDIU on an extraschedular basis is warranted for that period.

Accordingly, the case is remanded for the following action:

The RO must effectuate the grant of service connection for sleep apnea.  Thereafter, the issue of entitlement to TDIU prior to February 1, 2012, must be re-adjudicated.  If the evidence demonstrates that the Veteran was unemployable by reason of his service-connected disabilities at any time prior to February 1, 2012, and the Veteran does not meet the minimum criteria for a TDIU during that period, the RO must refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of whether a TDIU on an extraschedular basis is warranted.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and provided a reasonable opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


